AO 245C (Rev. 07/19) Amended Judgment
                            Case      in a Criminal Case (form modified
                                  1:18-cr-00036-JPO                     within District
                                                                 Document        400on Filed     09/13/19 (NOTE:
                                                                                        July I, 2019)      PageIdentify
                                                                                                                 1 of Changes
                                                                                                                        8     with Asterisks (*))
                     Sheet I

                                           UNITED STATES DISTRICT COURT

                UNITED STATES OF AMERICA                                       )   AMENDED JUDGMENT IN A CRIMINAL CASE
                                     v.                                        )
                                                                               )   Case Number: 18 Cr. 36-4 (JPO)
                CYNTHIA HOLDER
                                                                               )   USM Number: 35321-479
                                          8/9/2019                             )
Date of Original Judgment:                                                         _r-.JorrnanBloc__h"---, _E--s_,
                                                                                                                q_. -------------�
                                          (Or Dale of Lust Amended.Judgmenf)   )   Defendant's Attorney
Reason for Amendment:                                                          )
0 Correction of Sentence on Remand (18 U.S.C. 3742(f)(I) and (2))              )   0 Modification of Supervision Conditions (I 8 U.S.C. §§ 3563(c) or 3583(e))
D Reduction of Sentence for Changed Circumstances (Fed. R. Crim.               )   D Modification of Imposed Term of Imprisonment for Extraordinary and
  P. 35(b))                                                                    )       Compelling Reasons (18 U.S.C. § 3582(c)(J))
D Correction of Sentence by Sentencing Court (Fed, R. Crim. P. 35(a))          )   D   Modification ofimposed Term oflmprisonment for Retroactive Amendment(s)
@ Correction of Sentence for Clerical Mistake (Fed, R. Crim. P. 36)            )       to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
                                                                               )   D Direct Motion to District Court Pursuant O 28 U.S.C. § 2255 or
                                                                               )       0 18 U.S.C. § 3559(c)(7)
                                                                               )
                                                                                   D Modification of Restitution Order (18 U.S.C. § 3664)
THE DEFENDANT:
5'f pleaded guilty to count(s) _1_c,,_:2,,_,-'4'-'a-_-n._-d._:::__
                                                             5 ___________                       _____________                                      _ ___
D pleaded nolo contendere to count(s)
    which was accepted by the court.
D was found guilty on count(s)
    after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                 Nature of Offense                                                                  Offense Ended
 18 use 371                      Conspiracy to Defraud the United States                                             2/28/2017                             1

18USC1349                            Con s piracy to Commit Wire Fraud                                               2/28/2017                             2

 18 USC 1342                       Wire Fraud                                                               5/31/2016                          3
        The defendant is sentenced as provided in pages 2 through __ __c,!.8_ _       _ ofthisjudgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s) _ _ __________                                     □is Dare dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenclant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                 8/9/2019




                                                                                   Signa re of Judge
                                                                                    J. Paul Oetken, U.S.D.J.
                                                                                   Name and Title of udge
 Case 1:18-cr-00036-JPO Document 400 Filed 09/13/19 Page 2 of 8

CYNTHIA HOLDER
 Case 1:18-cr-00036-JPO Document 400 Filed 09/13/19 Page 3 of 8

CYNTHIA HOLDER
 Case 1:18-cr-00036-JPO Document 400 Filed 09/13/19 Page 4 of 8

CYNTHIA HOLDER
 Case 1:18-cr-00036-JPO Document 400 Filed 09/13/19 Page 5 of 8

CYNTHIA HOLDER
 Case 1:18-cr-00036-JPO Document 400 Filed 09/13/19 Page 6 of 8

CYNTHIA HOLDER
  Case 1:18-cr-00036-JPO Document 400 Filed 09/13/19 Page 7 of 8

CYNTHIA HOLDER
 Case 1:18-cr-00036-JPO Document 400 Filed 09/13/19 Page 8 of 8

CYNTHIA HOLDER
